Defendant was convicted of persistent violation of the Prohibition Act (Comp. Laws 1917, §§ 3341-3381), and appeals. The information charged that, after a previous conviction of a similar offense, the defendant on January 30, 1926, unlawfully had in his possession a 10-gallon keg partially filled with moonshine whisky. Defendant at the time resided with his wife in a house situated at the mouth of a canyon in Iron county, a remote and isolated place about 3 miles from the main traveled road. On the day *Page 383 
in question, the county sheriff and his deputy went to the vicinity and from a distance saw a man leave the defendant's house, go in a southwesterly direction a short distance into the trees, and return to the house. The officers then went to the house and found the defendant and his wife in the house. With defendant's permission the officers searched the premises. They found several empty gallon containers, a gunny sack half full of charcoal, sections of an oil stove, and a small whisky glass containing a very small quantity of moonshine whisky. Defendant stated that no one else had been around his place for several days. The defendant owned an automobile which was standing about 40 yards southwesterly from the house, near a corral. Secreted in a tree about 50 or 60 yards southwesterly from the house and about 20 yards from the automobile, was found a 10-gallon keg containing moonshine whisky. There were fresh tracks or footprints apparently made by a man leading from the house to the automobile and from the automobile to the tree where the hidden keg was found. The witnesses also observed a ring or impression in the soil which had the appearance of having been made by a barrel or keg. One officer said the man he previously saw leave the house went in the direction of where the keg was later found. Leading from defendant's house in a southeasterly direction for about one-half mile was a trail over which wood had been dragged, and from the end of the trail footprints and horse tracks in the soil led to a shack or dugout in which was found a still for the manufacture of intoxicating liquor, consisting of a copper boiler, copper coils, an oil stove, barrels of corn and bran mash, hydrometer, containers, etc., including a 2-quart bottle partly filled with alcohol. There were no tracks around the still except those leading from the still to the defendant's house and from the house to the still. The footprints were all evidently made by one and the same man. The horse tracks were said, after a comparison, to correspond with the tracks made by defendant's horse. A half of a pair of men's trousers found *Page 384 
at the still was matched by the other half found at the doghouse near defendant's dwelling house. The oil stove at the still was in sections so it could be taken apart, and two sections found in defendant's house were similar to the sections found under the boiler. These and other circumstances tended to connect the defendant with the still. There was proof offered showing defendant's previous conviction of a violation of the Prohibition Act.
Defendant denied any knowledge or possession or connection with the still or whisky, and offered certain explanations concerning the articles found in his house. He was corroborated in part by the testimony of his wife.
Upon substantially the foregoing evidence the jury found the defendant guilty.
It is contended on this appeal that the conviction cannot stand because the evidence is insufficient to support the verdict, and because the court, over defendant's objection erroneously admitted evidence of the still, which it is claimed was irrelevant matter calculated to prejudice the defendant before the jury by connecting him with a separate and independent crime.
We are clearly of the opinion that the evidence was sufficient, as a matter of law, to warrant the jury in finding a verdict of guilty. It may be conceded that bare proof that hidden whisky was found on the premises of an accused person would not be sufficient in law to justify a verdict of unlawful possession. But here there are numerous additional circumstances tending to connect the defendant with the custody and possession of the keg of whisky found in the tree. The location of         1 the premises, the tracks leading from the house to the still and to the place where the whisky was secreted, the absence of any indication that access to either place had been from any other direction or place, the finding of articles and materials in the house adapted for use in the operation of the *Page 385 
still, and the testimony which in effect was that the defendant was seen to go from the house to the tree where the whisky was hidden and return to the house, and that shortly thereafter a small quantity of moonshine whisky was discovered in a whisky glass in the house, are all relevant circumstances which, taken together, constitute rather satisfactory and convincing proof that the defendant had the possession of the keg of whisky found in the tree.
The second ground for reversal is equally untenable. It is a general rule that evidence which tends to prove another and a distinct offense committed by the accused is not admissible to prove the crime charged. But this rule does not go to the extent of excluding relevant evidence. When evidence is relevant in itself, it is not rendered inadmissible          2, 3 because it proves or tends to prove another and distinct crime. 16 C.J. 588; Underhill Crim. Ev. (2d Ed.) pp. 163, 164. We think it plain that evidence that the defendant had a connection with a nearby still where moonshine whisky could be made and obtained has a relevancy to the question of defendant's possession of the keg of whisky found hidden in the tree, because it shows the ability, means and opportunity for coming into possession of it. It is more likely that a person going to and from an ilicit still would have moonshine whisky in his possession than one who had not done so. The evidence complained of was admissible because it was relevant to the issue of defendant's guilt of the offense charged. Evidence of this character is uniformly admitted in cases of this kind. Thompson
v. State, 99 Tex.Crim. R., 269 S.W. 1048; Kendall v.Com., 202 Ky. 169, 259 S.W. 71; Dameron v. State,97 Tex. Crim. 172, 260 S.W. 855; Kelly v. State, 95 Tex.Crim. R., 252 S.W. 1065; State v. Work, 47 S.D. 649, 201 N.W. 553;State v. Simons, 178 N.C. 679, 100 S.E. 239; Com. v.Abel, 84 Pa. Super. 102; People v. Petrovich, 67 Cal. App. 405,227 P. 978; People v. Malone, 68 Cal. App. 615,229 P. 1000; Keith v. U.S. (C.C.A.) 11 F.2d 933.
The judgment is affirmed. *Page 386 
HANSEN, J. and BARKER, District Judge, concur.
GIDEON, J., did not participate herein.